Citation Nr: 1634039	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral foot disabilities.

3.  Entitlement to service connection for bilateral circulatory disorders of the lower extremities.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in June 2016.

The issues of service connection for bilateral foot disabilities and bilateral circulatory disorders of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Bilateral hearing loss was noted on the Veteran's entrance examination.  

2.  The evidence is in relative equipoise as to whether this pre-existing hearing loss increased during service; there is no clear and unmistakable evidence that the Veteran's bilateral hearing loss was due to the natural progression of the disease.



CONCLUSION OF LAW

The Veteran's bilateral hearing loss was aggravated during military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) .

Certain chronic diseases (such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For active duty, there is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service.  Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304 (b), 3.306. 

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the time of the Veteran's inservice audiometric enlistment examinations, hearing was measured by audiometric testing using the American Standards Association (ASA) units, which was the standard of measurement of pure tone thresholds by the service departments prior to October 31, 1967.  Subsequent to October 31, 1967, and currently, the service departments measure pure tone thresholds using International Standard Organization (ISO) units.  For consistency, the pure tone thresholds reported below have been converted to ISO units. 

Regarding evidence of in-service incurrence or aggravation of a disease or injury, at the enlistment examination in March 4, 1965, the pure tone thresholds in the right ear at 500, 1000, 2000, and 4000 Hertz were 30, 25, 25, and 20 decibels, respectively; and in the left ear the pure tone thresholds were 30, 25, 25 and 20 decibels, respectively.  On March 10, 1965, the pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 10, 10, and 5 decibels, respectively; and in the left ear the pure tone thresholds were 20, 10, 10, 30, and 25 decibels, respectively.  Therefore, according to Hensley, there is evidence of hearing loss at the initial audiometric testing and it was "noted" at entrance.  

At an examination in September 1968, the pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 35, 20, 20, 40, and 35 decibels, respectively; and in the left ear the pure tone thresholds were 25, 30, 30, 60, and 55 decibels, respectively.  Again, evidence of bilateral hearing loss.  

At an examination in December 1968, the pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 15, 15, 25, and 25 decibels, respectively; and in the left ear the pure tone thresholds were 25, 15, 15, 55, 55 decibels, respectively.  Again, evidence of bilateral hearing loss.  

At the February 1969 separation examination, the pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 10, 15, and 15 decibels, respectively; and in the left ear the pure tone thresholds were 5, 0, 0, 15, and 15 decibels, respectively.   

As there is evidence of hearing loss "noted" on enlistment, the Board notes that the Veteran is not presumed sound.  Because the presumption of soundness does not apply, the Veteran may only bring a claim of aggravation of his hearing disability.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  As such, he has the burden of showing a worsening of the disability in service to trigger the presumption of aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012); see also Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  

The evidence of hearing problems in service and of persistent symptoms/pathology (including testimony of the Veteran and his spouse) continuing thereafter suggests that the bilateral hearing loss increased in severity during service.  Therefore, the burden shifts back to VA to rebut the presumption of aggravation through clear and unmistakable evidence that such worsening was due to the natural progress of the disease. See id.; 38 C.F.R. § 3.306. This burden has not been met.

On review of the record, the Board finds that there is no clear and unmistakable evidence that the evidence was due to the natural progress of the disease.  The Board acknowledges a VA audiologist in February 2010 concluded the hearing loss was likely unrelated to the Veteran's military service, as his hearing was normal at time of discharge from service.  Significantly, however, this speech audiologist did not comment on the March 1965 enlistment examination report showing hearing loss at entrance into service.  Nor did this examiner comment on either the Veteran's or the other statements regarding his progressively diminishing hearing acuity since service.  Further, the emphasis of the audiologist's rationale was more so based on onset rather than aggravation.  Given the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's hearing disability increased in service.  In addition, the evidence does not rise to "clear and unmistakable" evidence of the increase being due to the natural progression of the disease.

In summary, the evidence suggests that the Veteran's bilateral hearing loss increased in severity during service and the legal presumption of aggravation is not rebutted.  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran further claims that he has bilateral foot disabilities as well as circulatory problems involving the lower extremities as a result of military service.  VA examination and opinion are needed.  In testimony before the Board the Veteran indicated ongoing treatment at the Montgomery VA medical facility.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to update the list of doctors and health care facilities that have treated him for the disabilities at issue.  This list should include, but is not limited to his primary private physician.  Obtain any additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2015 forward.

3.  After the above records have been obtained, schedule a VA compensation examination of the Veteran's feet and lower extremities to:  1) first identify all current disabilities affecting his feet and lower extremities and 2) if confirmed he has current bilateral foot and lower extremity disabilities, for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) these current disabilities are the result of the type of injuries or trauma he claims to have sustained while in service.

In this regard, the examiner must consider the Veteran's lay statements regarding these alleged injuries in service, both insofar as their occurrence and the symptoms he purportedly has experienced during the years since.  

To this end, the e-file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.

The examiner must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claims, if necessary citing to specific evidence in the file to support conclusions.

4.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


